Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of April 10,
2007, by and among ISONICS CORPORATION, a California corporation (the
“Company”), and the Buyers listed on Schedule I attached hereto (individually, a
“Buyer” or collectively “Buyers”).

WITNESSETH

WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase Two Million  Dollars ($2,000,000) of a
single secured convertible debentures in the form attached hereto as “Exhibit A”
(the “Convertible Debentures”), which shall be convertible into shares of the
Company’s common stock, no par value (the “Common Stock”) (as converted, the
“Conversion Shares”), which shall be funded within two (2) business day
following the date hereof (the “Closing”) for a total purchase price of Two
Million  Dollars ($2,000,000), (the “Purchase Price”) in the respective amounts
set forth opposite each Buyer(s) name on Schedule I (the “Subscription Amount”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has agreed
to provide certain registration rights under the Securities Act and the rules
and regulations promulgated there under, and applicable state securities laws;

WHEREAS, the Company has agreed to secure the Company’s obligations under this
Agreement, the Transaction Documents, or any other obligations of the Company to
the Buyer pursuant to the security agreement of dated May 30, 2006 (the
“Security Agreement”) and UCC-1 No.: 06-7072646008 filed with California
Secretary of State;

WHEREAS, Isonics Vancouver, Inc., a subsidiary of the Company, has agreed to
secure the Company’s obligations under this Agreement, the Transaction
Documents, or any other obligations of the Company to the Buyer pursuant to the
security agreement of dated May 30, 2006 (a “Subsidiary Security Agreement”) and
UCC-1 No.: 2006-156-5634-4 filed with the Washington State Department of
Licensing;

WHEREAS, Isonics Homeland Security and Defense Corporation, has agreed to secure
the Company’s obligations under this Agreement, the Transaction Documents, or
any other obligations of the Company to the Buyer pursuant to the security
agreement of dated May 30, 2006 (a “Subsidiary Security Agreement”) and UCC-1
No.: 6187870 1 filed with the Delaware Department of State U.C.C. Filing
Section;


--------------------------------------------------------------------------------


WHEREAS, Protection Plus Security Corporation, a subsidiary of the Company, has
agreed to secure the Company’s obligations under this Agreement, the Transaction
Documents, or any other obligations of the Company to the Buyer pursuant to the
security agreement of dated May 30, 2006 (a “Subsidiary Security Agreement”) and
UCC-1 No.: 200606020464949 filed the State of New York Department of State
Uniform Commercial Code Division;

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Pledge and Escrow Agreement
(the “Pledge and Escrow Agreement”) pursuant to which the Company has agreed to
provide the Buyer a security interest in the Pledged Shares (as this term is
defined in the Pledge and Escrow Agreement) to secure the Company’s obligations
under this Agreement, the Transaction Documents, or any other obligations of the
Company to the Buyer;  (the Pledge and Escrow  Agreement  together with the
Security Agreement collectively the “Security Documents”);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”); and

WHEREAS, the Convertible Debentures, the Conversion Shares, the Warrants, and
the Warrants Shares collectively are referred to herein as the “Securities”).

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:


1.     PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.

(A)           PURCHASE OF CONVERTIBLE DEBENTURES.  SUBJECT TO THE SATISFACTION
(OR WAIVER) OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, EACH BUYER AGREES,
SEVERALLY AND NOT JOINTLY, TO PURCHASE AT THE CLOSING AND THE COMPANY AGREES TO
SELL AND ISSUE TO EACH BUYER, SEVERALLY AND NOT JOINTLY, AT THE CLOSING,
CONVERTIBLE DEBENTURES IN AMOUNTS CORRESPONDING WITH THE SUBSCRIPTION AMOUNT SET
FORTH OPPOSITE EACH BUYER’S NAME ON SCHEDULE I HERETO.

(B)           CLOSING DATES.  THE CLOSING OF THE PURCHASE AND SALE OF THE
CONVERTIBLE DEBENTURES SHALL TAKE PLACE AT 10:00 A.M. EASTERN STANDARD TIME ON
THE SECOND  (2ND)  BUSINESS DAY FOLLOWING THE DATE HEREOF, SUBJECT TO
NOTIFICATION OF SATISFACTION OF THE CONDITIONS TO THE CLOSING SET FORTH HEREIN
AND IN SECTIONS 6 AND 7 BELOW (OR SUCH LATER DATE AS IS MUTUALLY AGREED TO BY
THE COMPANY AND THE BUYER(S)) (THE “CLOSING DATE”).  THE CLOSING SHALL OCCUR ON
THE RESPECTIVE CLOSING DATES AT THE OFFICES OF YORKVILLE ADVISORS, LLC, 3700
HUDSON STREET, SUITE 3700, JERSEY CITY, NEW JERSEY 07302 (OR SUCH OTHER PLACE AS
IS MUTUALLY AGREED TO BY THE COMPANY AND THE BUYER(S)).

(C)           FORM OF PAYMENT.  SUBJECT TO THE SATISFACTION OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT, ON EACH CLOSING DATE, (I) THE BUYERS SHALL DELIVER
TO THE COMPANY SUCH AGGREGATE PROCEEDS FOR THE CONVERTIBLE DEBENTURES TO BE
ISSUED AND SOLD TO SUCH BUYER AT SUCH CLOSING, MINUS THE FEES TO BE PAID
DIRECTLY FROM THE PROCEEDS OF SUCH CLOSING AS SET FORTH HEREIN, AND (II) THE
COMPANY SHALL DELIVER TO EACH BUYER, CONVERTIBLE DEBENTURES WHICH SUCH BUYER IS
PURCHASING AT SUCH CLOSING IN AMOUNTS INDICATED OPPOSITE SUCH BUYER’S NAME ON
SCHEDULE I, DULY EXECUTED ON BEHALF OF THE COMPANY.

2


--------------------------------------------------------------------------------



2.     BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants, severally and not jointly, that:

(A)           INVESTMENT PURPOSE.  EACH BUYER IS ACQUIRING THE SECURITIES FOR
ITS OWN ACCOUNT FOR INVESTMENT ONLY AND NOT WITH A VIEW TOWARDS, OR FOR RESALE
IN CONNECTION WITH, THE PUBLIC SALE OR DISTRIBUTION THEREOF, EXCEPT PURSUANT TO
SALES REGISTERED OR EXEMPTED UNDER THE SECURITIES ACT; PROVIDED, HOWEVER, THAT
BY MAKING THE REPRESENTATIONS HEREIN, SUCH BUYER RESERVES THE RIGHT TO DISPOSE
OF THE SECURITIES AT ANY TIME IN ACCORDANCE WITH OR PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT COVERING SUCH SECURITIES OR AN AVAILABLE EXEMPTION UNDER
THE SECURITIES ACT.  SUCH BUYER DOES NOT PRESENTLY HAVE ANY AGREEMENT OR
UNDERSTANDING, DIRECTLY OR INDIRECTLY, WITH ANY PERSON TO DISTRIBUTE ANY OF THE
SECURITIES.

(B)           ACCREDITED INVESTOR STATUS.  EACH BUYER IS AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A)(3) OF REGULATION D.

(C)           RELIANCE ON EXEMPTIONS.  EACH BUYER UNDERSTANDS THAT THE
SECURITIES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES
LAWS AND THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND ACCURACY OF, AND
SUCH BUYER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH BUYER SET FORTH HEREIN IN ORDER TO
DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF SUCH BUYER
TO ACQUIRE THE SECURITIES.

(D)           INFORMATION.  EACH BUYER AND ITS ADVISORS (AND HIS OR, ITS
COUNSEL), IF ANY, HAVE BEEN FURNISHED WITH ALL MATERIALS RELATING TO THE
BUSINESS, FINANCES AND OPERATIONS OF THE COMPANY AND INFORMATION HE DEEMED
MATERIAL TO MAKING AN INFORMED INVESTMENT DECISION REGARDING HIS PURCHASE OF THE
SECURITIES, WHICH HAVE BEEN REQUESTED BY SUCH BUYER.  EACH BUYER AND ITS
ADVISORS, IF ANY, HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF THE
COMPANY AND ITS MANAGEMENT.  NEITHER SUCH INQUIRIES NOR ANY OTHER DUE DILIGENCE
INVESTIGATIONS CONDUCTED BY SUCH BUYER OR ITS ADVISORS, IF ANY, OR ITS
REPRESENTATIVES SHALL MODIFY, AMEND OR AFFECT SUCH BUYER’S RIGHT TO RELY ON THE
COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3 BELOW.  EACH
BUYER UNDERSTANDS THAT ITS INVESTMENT IN THE SECURITIES INVOLVES A HIGH DEGREE
OF RISK.  EACH BUYER IS IN A POSITION REGARDING THE COMPANY, WHICH, BASED UPON
EMPLOYMENT, FAMILY RELATIONSHIP OR ECONOMIC BARGAINING POWER, ENABLED AND
ENABLES SUCH BUYER TO OBTAIN INFORMATION FROM THE COMPANY IN ORDER TO EVALUATE
THE MERITS AND RISKS OF THIS INVESTMENT.  EACH BUYER HAS SOUGHT SUCH ACCOUNTING,
LEGAL AND TAX ADVICE, AS IT HAS CONSIDERED NECESSARY TO MAKE AN INFORMED
INVESTMENT DECISION WITH RESPECT TO ITS ACQUISITION OF THE SECURITIES.

(E)           NO GOVERNMENTAL REVIEW.  EACH BUYER UNDERSTANDS THAT NO UNITED
STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY
HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SECURITIES, OR
THE FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE SECURITIES, NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE
SECURITIES.

(F)            TRANSFER OR RESALE.  EACH BUYER UNDERSTANDS THAT EXCEPT AS
PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT: (I) THE SECURITIES HAVE NOT BEEN
AND ARE NOT BEING

3


--------------------------------------------------------------------------------


REGISTERED UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED UNLESS (A) SUBSEQUENTLY
REGISTERED THEREUNDER, (B) SUCH BUYER SHALL HAVE DELIVERED TO THE COMPANY AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, TO THE EFFECT THAT SUCH
SECURITIES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY BE SOLD, ASSIGNED OR
TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS, OR (C)
SUCH BUYER PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF
SELLER AND BROKER REPRESENTATION LETTERS) THAT SUCH SECURITIES CAN BE SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144, RULE 144(K), OR RULE 144A
PROMULGATED UNDER THE SECURITIES ACT, AS AMENDED (OR A SUCCESSOR RULE THERETO)
(COLLECTIVELY, “RULE 144”), IN EACH CASE FOLLOWING THE APPLICABLE HOLDING PERIOD
SET FORTH THEREIN; (II) ANY SALE OF THE SECURITIES MADE IN RELIANCE ON RULE 144
MAY BE MADE ONLY IN ACCORDANCE WITH THE TERMS OF RULE 144 AND FURTHER, IF RULE
144 IS NOT APPLICABLE, ANY RESALE OF THE SECURITIES UNDER CIRCUMSTANCES IN WHICH
THE SELLER (OR THE PERSON THROUGH WHOM THE SALE IS MADE) MAY BE DEEMED TO BE AN
UNDERWRITER (AS THAT TERM IS DEFINED IN THE SECURITIES ACT) MAY REQUIRE
COMPLIANCE WITH SOME OTHER EXEMPTION UNDER THE SECURITIES ACT OR THE RULES AND
REGULATIONS OF THE SEC THEREUNDER; AND (III) NEITHER THE COMPANY NOR ANY OTHER
PERSON IS UNDER ANY OBLIGATION TO REGISTER THE SECURITIES UNDER THE SECURITIES
ACT OR ANY STATE SECURITIES LAWS OR TO COMPLY WITH THE TERMS AND CONDITIONS OF
ANY EXEMPTION THEREUNDER.

(G)           LEGENDS.  EACH BUYER AGREES TO THE IMPRINTING, SO LONG AS IS
REQUIRED BY THIS SECTION 2(G), OF A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE
FOLLOWING FORM:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

Certificates evidencing the Conversion Shares or Warrant Shares shall not
contain any legend (including the legend set forth above), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Conversion Shares or Warrant Shares pursuant to Rule 144, (iii)
if such Conversion Shares or Warrant Shares are eligible for sale under Rule
144(k), or (iv) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the staff of the SEC).  The Company shall cause its counsel to issue a legal
opinion to the Company’s transfer agent promptly after the effective date (the
“Effective Date”) of a Registration Statement if required by the Company’s
transfer agent to effect the removal of the legend hereunder.  If all or any
portion of the Convertible Debentures or Warrants are exercised by a Buyer that
is not an Affiliate of the Company (a

4


--------------------------------------------------------------------------------


“Non-Affiliated Buyer”) at a time when there is an effective registration
statement to cover the resale of the Conversion Shares or the Warrant Shares,
such Conversion Shares or Warrant Shares shall be issued free of all legends. 
The Company agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 2(g), it will, no later than
three (3) Trading Days following the delivery by a Non-Affiliated Buyer to the
Company or the Company’s transfer agent of a certificate representing Conversion
Shares or Warrant Shares, as the case may be, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Non-Affiliated Buyer a certificate representing such shares
that is free from all restrictive and other legends.  The Company may not make
any notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section. 
Each Buyer acknowledges that the Company’s agreement hereunder to remove all
legends from Conversion Shares or Warrant Shares is not an affirmative statement
or representation that such Conversion Shares or Warrant Shares are freely
tradable.  Each Buyer, severally and not jointly with the other Buyers, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 3(g) is predicated upon the Company’s
reliance that the buyer will sell any Securities pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.

(H)           AUTHORIZATION, ENFORCEMENT.  THIS AGREEMENT HAS BEEN DULY AND
VALIDLY AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF SUCH BUYER AND IS A
VALID AND BINDING AGREEMENT OF SUCH BUYER ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF
EQUITY OR APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY, THE
ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND REMEDIES.

(I)            RECEIPT OF DOCUMENTS.  EACH BUYER AND HIS OR ITS COUNSEL HAS
RECEIVED AND READ IN THEIR ENTIRETY:  (I) THIS AGREEMENT AND EACH
REPRESENTATION, WARRANTY AND COVENANT SET FORTH HEREIN AND THE TRANSACTION
DOCUMENTS (AS DEFINED HEREIN); (II) ALL DUE DILIGENCE AND OTHER INFORMATION
NECESSARY TO VERIFY THE ACCURACY AND COMPLETENESS OF SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS; (III) THE COMPANY’S FORM 10-K FOR THE FISCAL YEAR
ENDED APRIL 30, 2006; (IV) THE COMPANY’S FORM 10-Q FOR THE FISCAL QUARTER ENDED
JANUARY  31, 2007; ALL FORMS 8-K FILED SINCE THE COMPANY’S FORM 10-K FOR THE
FISCAL YEAR ENDED APRIL 30, 2006 AND (V) ANSWERS TO ALL QUESTIONS EACH BUYER
SUBMITTED TO THE COMPANY REGARDING AN INVESTMENT IN THE COMPANY; AND EACH BUYER
HAS RELIED ON THE INFORMATION CONTAINED THEREIN AND HAS NOT BEEN FURNISHED ANY
OTHER DOCUMENTS, LITERATURE, MEMORANDUM OR PROSPECTUS.

(J)            DUE FORMATION OF CORPORATE AND OTHER BUYERS.  IF THE BUYER(S) IS
A CORPORATION, TRUST, PARTNERSHIP OR OTHER ENTITY THAT IS NOT AN INDIVIDUAL
PERSON, IT HAS BEEN FORMED AND VALIDLY EXISTS AND HAS NOT BEEN ORGANIZED FOR THE
SPECIFIC PURPOSE OF PURCHASING THE SECURITIES AND IS NOT PROHIBITED FROM DOING
SO.

(K)           GOOD FUNDS.         ALL PURCHASE PAYMENTS TRANSFERRED OR THAT MAY
BE TRANSFERRED TO THE COMPANY PURSUANT TO THIS AGREEMENT ORIGINATED DIRECTLY
FROM A BANK OR BROKERAGE ACCOUNT IN THE NAME OF THE BUYER LOCATED WITHIN THE
UNITED STATES OF AMERICA OR

5


--------------------------------------------------------------------------------


ANOTHER COMPLIANT JURISDICTION AS DEFINED IN BY THE FINANCIAL ACTION TASK FORCE
ON MONEY LAUNDERING (FOUND AT HTTP://WWW.OECD.ORG/FATF/).

(L)            NO LEGAL ADVICE FROM THE COMPANY.  EACH BUYER ACKNOWLEDGES, THAT
IT HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WITH HIS OR ITS OWN LEGAL COUNSEL AND INVESTMENT
AND TAX ADVISORS.  EACH BUYER IS RELYING SOLELY ON SUCH COUNSEL AND ADVISORS AND
NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS
REPRESENTATIVES OR AGENTS FOR LEGAL, TAX OR INVESTMENT ADVICE WITH RESPECT TO
THIS INVESTMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE
SECURITIES LAWS OF ANY JURISDICTION.


3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth under the corresponding section of the Disclosure Schedules
which Disclosure Schedules shall be deemed a part hereof and to qualify any
representation or warranty otherwise made herein to the extent of such
disclosure, the Company hereby makes the representations and warranties set
forth below to each Buyer:

(A)           SUBSIDIARIES.  ALL OF THE DIRECT AND INDIRECT SUBSIDIARIES OF THE
COMPANY ARE SET FORTH ON SCHEDULE 3(A).  THE COMPANY OWNS, DIRECTLY OR
INDIRECTLY, ALL OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF EACH
SUBSIDIARY FREE AND CLEAR OF ANY LIENS, AND ALL THE ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY
PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS TO SUBSCRIBE FOR
OR PURCHASE SECURITIES.

(B)           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND ITS SUBSIDIARIES
ARE CORPORATIONS DULY ORGANIZED AND VALIDLY EXISTING IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION IN WHICH THEY ARE INCORPORATED, AND HAVE THE REQUISITE
CORPORATE POWER TO OWN THEIR PROPERTIES AND TO CARRY ON THEIR BUSINESS AS NOW
BEING CONDUCTED.  EACH OF THE COMPANY AND ITS SUBSIDIARIES IS DULY QUALIFIED AS
A FOREIGN CORPORATION TO DO BUSINESS AND IS IN GOOD STANDING IN EVERY
JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO
QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE OR REASONABLY BE EXPECTED TO
RESULT IN (I) A MATERIAL ADVERSE EFFECT ON THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF ANY TRANSACTION DOCUMENT, (II) A MATERIAL ADVERSE EFFECT ON
THE RESULTS OF OPERATIONS, ASSETS, BUSINESS OR CONDITION (FINANCIAL OR
OTHERWISE) OF THE COMPANY AND THE SUBSIDIARIES, TAKEN AS A WHOLE, OR (III) A
MATERIAL ADVERSE EFFECT ON THE COMPANY’S ABILITY TO PERFORM IN ANY MATERIAL
RESPECT ON A TIMELY BASIS ITS OBLIGATIONS UNDER ANY TRANSACTION DOCUMENT (ANY OF
(I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”) AND NO PROCEEDING HAS BEEN
INSTITUTED IN ANY SUCH JURISDICTION REVOKING, LIMITING OR CURTAILING OR SEEKING
TO REVOKE, LIMIT OR CURTAIL SUCH POWER AND AUTHORITY OR QUALIFICATION.

(C)           AUTHORIZATION, ENFORCEMENT, COMPLIANCE WITH OTHER INSTRUMENTS. 
(I) THE COMPANY HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO
AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE CONVERTIBLE DEBENTURES,
THE WARRANTS, , THE REGISTRATION RIGHTS AGREEMENT, THE IRREVOCABLE TRANSFER
AGENT INSTRUCTIONS, AND EACH OF THE OTHER AGREEMENTS

6


--------------------------------------------------------------------------------


ENTERED INTO BY THE PARTIES HERETO IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY THE “TRANSACTION DOCUMENTS”) AND TO
ISSUE THE SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF, (II) THE
EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE
CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE SECURITIES, THE RESERVATION
FOR ISSUANCE AND THE ISSUANCE OF THE CONVERSION SHARES, AND THE RESERVATION FOR
ISSUANCE AND THE ISSUANCE OF THE WARRANT SHARES, HAVE BEEN DULY AUTHORIZED BY
THE COMPANY’S BOARD OF DIRECTORS AND NO FURTHER CONSENT OR AUTHORIZATION IS
REQUIRED BY THE COMPANY, ITS BOARD OF DIRECTORS OR ITS STOCKHOLDERS, (III) THE
TRANSACTION DOCUMENTS HAVE BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY, (IV)
THE TRANSACTION DOCUMENTS CONSTITUTE THE VALID AND BINDING OBLIGATIONS OF THE
COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY OR
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR
SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY, THE ENFORCEMENT OF CREDITORS’
RIGHTS AND REMEDIES.  THE AUTHORIZED OFFICER OF THE COMPANY EXECUTING THE
TRANSACTION DOCUMENTS KNOWS OF NO REASON WHY THE COMPANY CANNOT FILE THE
REGISTRATION STATEMENT AS REQUIRED UNDER THE REGISTRATION RIGHTS AGREEMENT OR
PERFORM ANY OF THE COMPANY’S OTHER OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.

(D)           CAPITALIZATION.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY
CONSISTS OF 175,000,000 SHARES OF COMMON STOCK AND 7,650,000 SHARES OF PREFERRED
STOCK, NO PAR VALUE  (“PREFERRED STOCK”) OF WHICH 12,189,405 SHARES OF COMMON
STOCK AND ZERO SHARES OF PREFERRED STOCK ARE ISSUED AND OUTSTANDING AS OF MARCH
31, 2007, WHICH AMOUNT DOES NOT INCLUDE 250,000 SHARES ISSUABLE TO JAMES E.
ALEXANDER AND 200,000 SHARES ISSUABLE TO BORIS RUBIZHEVSKY AS A RESULT OF
SETTLEMENT AGREEMENTS THEY ENTERED INTO WITH THE COMPANY.  ALL OF THE
OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY ARE VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE, HAVE BEEN ISSUED IN COMPLIANCE WITH ALL FEDERAL AND
STATE SECURITIES LAWS, AND NONE OF SUCH OUTSTANDING SHARES WAS ISSUED IN
VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR RIGHTS TO SUBSCRIBE FOR OR
PURCHASE SECURITIES.  EXCEPT AS DISCLOSED IN SCHEDULE 3(D): (I) NONE OF THE
COMPANY’S CAPITAL STOCK IS SUBJECT TO PREEMPTIVE RIGHTS OR ANY OTHER SIMILAR
RIGHTS OR ANY LIENS OR ENCUMBRANCES SUFFERED OR PERMITTED BY THE COMPANY; (II)
THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS
OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS
CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY CAPITAL STOCK OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BECOME
BOUND TO ISSUE ADDITIONAL CAPITAL STOCK OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS OR
COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS
CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY CAPITAL STOCK OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES; (III) THERE ARE NO OUTSTANDING DEBT
SECURITIES, NOTES, CREDIT AGREEMENTS, CREDIT FACILITIES OR OTHER AGREEMENTS,
DOCUMENTS OR INSTRUMENTS EVIDENCING INDEBTEDNESS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OR MAY BECOME
BOUND; (IV) THERE ARE NO FINANCING STATEMENTS SECURING OBLIGATIONS IN ANY
MATERIAL AMOUNTS, EITHER SINGLY OR IN THE AGGREGATE, FILED IN CONNECTION WITH
THE COMPANY OR ANY OF ITS SUBSIDIARIES; (V) THERE ARE NO OUTSTANDING SECURITIES
OR INSTRUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH CONTAIN ANY
REDEMPTION OR SIMILAR PROVISIONS, AND THERE ARE NO CONTRACTS, COMMITMENTS,
UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS OR MAY BECOME BOUND TO REDEEM A SECURITY OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES; (VI) THERE ARE NO SECURITIES OR INSTRUMENTS CONTAINING
ANTI-DILUTION OR SIMILAR PROVISIONS THAT WILL BE

7


--------------------------------------------------------------------------------


TRIGGERED BY THE ISSUANCE OF THE SECURITIES; (VII) THE COMPANY DOES NOT HAVE ANY
STOCK APPRECIATION RIGHTS OR “PHANTOM STOCK” PLANS OR AGREEMENTS OR ANY SIMILAR
PLAN OR AGREEMENT; AND (VIII) THE COMPANY AND ITS SUBSIDIARIES HAVE NO
LIABILITIES OR OBLIGATIONS REQUIRED TO BE DISCLOSED IN THE SEC DOCUMENTS BUT NOT
SO DISCLOSED IN THE SEC DOCUMENTS, OTHER THAN THOSE INCURRED IN THE ORDINARY
COURSE OF THE COMPANY’S OR ITS SUBSIDIARIES’ RESPECTIVE BUSINESSES AND WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, DO NOT OR WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.  THE COMPANY HAS FURNISHED TO THE BUYERS TRUE, CORRECT AND COMPLETE
COPIES OF THE COMPANY’S CERTIFICATE OF INCORPORATION, AS AMENDED AND AS IN
EFFECT ON THE DATE HEREOF (THE “CERTIFICATE OF INCORPORATION”), AND THE
COMPANY’S BYLAWS, AS AMENDED AND AS IN EFFECT ON THE DATE HEREOF (THE “BYLAWS”),
AND THE TERMS OF ALL SECURITIES CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE
FOR, SHARES OF COMMON STOCK AND THE MATERIAL RIGHTS OF THE HOLDERS THEREOF IN
RESPECT THERETO.  NO FURTHER APPROVAL OR AUTHORIZATION OF ANY STOCKHOLDER, THE
BOARD OF DIRECTORS OF THE COMPANY OR OTHERS IS REQUIRED FOR THE ISSUANCE AND
SALE OF THE SECURITIES EXCEPT TO THE EXTENT THE APPROVAL OF THE COMPANY’S
SHAREHOLDERS ARE REQUIRED BY THE RULES AND REGULATIONS OF THE NASDAQ CAPITAL
MARKET.  THERE ARE NO STOCKHOLDERS AGREEMENTS, VOTING AGREEMENTS OR OTHER
SIMILAR AGREEMENTS WITH RESPECT TO THE COMPANY’S CAPITAL STOCK TO WHICH THE
COMPANY IS A PARTY OR, TO THE KNOWLEDGE OF THE COMPANY, BETWEEN OR AMONG ANY OF
THE COMPANY’S STOCKHOLDERS.

(E)           ISSUANCE OF SECURITIES.  THE ISSUANCE OF THE CONVERTIBLE
DEBENTURES AND THE WARRANTS IS DULY AUTHORIZED AND FREE FROM ALL TAXES, LIENS
AND CHARGES WITH RESPECT TO THE ISSUE THEREOF.  UPON CONVERSION IN ACCORDANCE
WITH THE TERMS OF THE CONVERTIBLE DEBENTURES OR EXERCISE IN ACCORDANCE WITH THE
WARRANTS, AS THE CASE MAY BE, THE CONVERSION SHARES AND WARRANT SHARES,
RESPECTIVELY, WHEN ISSUED WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE,
FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE ISSUE THEREOF.  THE
COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED CAPITAL STOCK THE APPROPRIATE
NUMBER OF SHARES OF COMMON STOCK AS SET FORTH IN THIS AGREEMENT.

(F)            NO CONFLICTS.   THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING, WITHOUT LIMITATION, THE
ISSUANCE OF THE CONVERTIBLE DEBENTURES AND THE WARRANTS, AND RESERVATION FOR
ISSUANCE AND ISSUANCE OF THE CONVERSION SHARES AND THE WARRANT SHARES) WILL NOT
(I) RESULT IN A VIOLATION OF ANY CERTIFICATE OF INCORPORATION, CERTIFICATE OF
FORMATION, ANY CERTIFICATE OF DESIGNATIONS OR OTHER CONSTITUENT DOCUMENTS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, ANY CAPITAL STOCK OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR BYLAWS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (II)
CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE
OF TIME OR BOTH WOULD BECOME A DEFAULT) IN ANY RESPECT UNDER, OR GIVE TO OTHERS
ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY
AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY EXCEPT THE WARRANTS ISSUED TO CERTAIN INVESTORS IN
FEBRUARY 2005 TO THE EXTENT THAT ANY ACTION THAT MAY BE TAKEN BY THE BUYER(S)
HEREUNDER MAY RESULT IN DILUTION ADJUSTMENT TO SUCH WARRANTS IN ACCORDANCE WITH
THE TERMS THEREOF, OR (III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION,
ORDER, JUDGMENT OR DECREE (INCLUDING FOREIGN, FEDERAL AND STATE SECURITIES LAWS
AND REGULATIONS AND THE RULES AND REGULATIONS OF THE NASDAQ CAPITAL MARKET
SUBJECT TO THE SHAREHOLDER APPROVAL REQUIREMENTS OF SUCH RULES) APPLICABLE TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF
EACH OF CLAUSES (II) AND (III), SUCH AS COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE

8


--------------------------------------------------------------------------------


EFFECT.  THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES IS NOT BEING
CONDUCTED, AND SHALL NOT BE CONDUCTED IN VIOLATION OF ANY MATERIAL LAW,
ORDINANCE, OR REGULATION OF ANY GOVERNMENTAL ENTITY.  EXCEPT AS SPECIFICALLY
CONTEMPLATED BY THIS AGREEMENT AND AS REQUIRED UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, THE COMPANY IS NOT REQUIRED TO OBTAIN ANY
CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY
COURT OR GOVERNMENTAL AGENCY IN ORDER FOR IT TO EXECUTE, DELIVER OR PERFORM ANY
OF ITS OBLIGATIONS UNDER OR CONTEMPLATED BY THIS AGREEMENT OR THE REGISTRATION
RIGHTS AGREEMENT IN ACCORDANCE WITH THE TERMS HEREOF OR THEREOF.  ALL CONSENTS,
AUTHORIZATIONS, ORDERS, FILINGS AND REGISTRATIONS WHICH THE COMPANY IS REQUIRED
TO OBTAIN PURSUANT TO THE PRECEDING SENTENCE HAVE BEEN OBTAINED OR EFFECTED ON
OR PRIOR TO THE DATE HEREOF.  THE COMPANY AND ITS SUBSIDIARIES ARE UNAWARE OF
ANY FACTS OR CIRCUMSTANCE, WHICH MIGHT GIVE RISE TO ANY OF THE FOREGOING.

(G)           SEC DOCUMENTS; FINANCIAL STATEMENTS.  THE COMPANY HAS FILED ALL
REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED
BY IT WITH THE SEC UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), FOR THE TWO YEARS PRECEDING THE DATE HEREOF (OR SUCH SHORTER
PERIOD AS THE COMPANY WAS REQUIRED BY LAW OR REGULATION TO FILE SUCH MATERIAL)
(ALL OF THE FOREGOING FILED PRIOR TO THE DATE HEREOF OR AMENDED AFTER THE DATE
HEREOF AND ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL STATEMENTS AND SCHEDULES
THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN, BEING HEREINAFTER
REFERRED TO AS THE “SEC DOCUMENTS”) ON TIMELY BASIS OR HAS RECEIVED A VALID
EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC DOCUMENT PRIOR TO
THE EXPIRATION OF ANY SUCH EXTENSION.  THE COMPANY HAS DELIVERED TO THE BUYERS
OR THEIR REPRESENTATIVES, OR MADE AVAILABLE THROUGH THE SEC’S WEBSITE AT
HTTP://WWW.SEC.GOV., TRUE AND COMPLETE COPIES OF THE SEC DOCUMENTS.  AS OF THEIR
RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS OF THE SEC
PROMULGATED THEREUNDER APPLICABLE TO THE SEC DOCUMENTS, AND NONE OF THE SEC
DOCUMENTS, AT THE TIME THEY WERE FILED WITH THE SEC, CONTAINED ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  AS OF
THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE
SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH
RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, DURING THE
PERIODS INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL
STATEMENTS OR THE NOTES THERETO, OR (II) IN THE CASE OF UNAUDITED INTERIM
STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE FOOTNOTES OR MAY BE CONDENSED OR
SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION OF THE COMPANY AS OF THE DATES THEREOF AND THE RESULTS OF ITS
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS).  NO OTHER
INFORMATION PROVIDED BY OR ON BEHALF OF THE COMPANY TO THE BUYERS WHICH IS NOT
INCLUDED IN THE SEC DOCUMENTS, INCLUDING, WITHOUT LIMITATION, INFORMATION
REFERRED TO IN SECTION 2(I) OF THIS AGREEMENT, CONTAINS ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCE UNDER WHICH THEY ARE OR
WERE MADE AND NOT MISLEADING.

(H)           10 B 5.  THE SEC DOCUMENTS DO NOT INCLUDE ANY UNTRUE STATEMENTS OF
MATERIAL FACT, NOR DO THEY OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED
THEREIN NECESSARY

9


--------------------------------------------------------------------------------


TO MAKE THE STATEMENTS MADE, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.

(I)            ABSENCE OF LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING,
INQUIRY OR INVESTIGATION BEFORE OR BY ANY COURT, PUBLIC BOARD, GOVERNMENT
AGENCY, SELF-REGULATORY ORGANIZATION OR BODY PENDING AGAINST OR AFFECTING THE
COMPANY, THE COMMON STOCK OR ANY OF THE COMPANY’S SUBSIDIARIES, WHEREIN AN
UNFAVORABLE DECISION, RULING OR FINDING WOULD (I) HAVE A MATERIAL ADVERSE
EFFECT.

(J)            ACKNOWLEDGMENT REGARDING BUYER’S PURCHASE OF THE CONVERTIBLE
DEBENTURES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH BUYER IS ACTING
SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY FURTHER
ACKNOWLEDGES THAT EACH BUYER IS NOT ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY
OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY ADVICE GIVEN BY EACH BUYER OR ANY
OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION WITH THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY IS MERELY INCIDENTAL TO SUCH BUYER’S
PURCHASE OF THE SECURITIES.  THE COMPANY FURTHER REPRESENTS TO EACH BUYER THAT
THE COMPANY’S DECISION TO ENTER INTO THIS AGREEMENT HAS BEEN BASED SOLELY ON THE
INDEPENDENT EVALUATION BY THE COMPANY AND ITS REPRESENTATIVES.

(K)           NO GENERAL SOLICITATION.  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED IN ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF
REGULATION D UNDER THE SECURITIES ACT) IN CONNECTION WITH THE OFFER OR SALE OF
THE SECURITIES.

(L)            NO INTEGRATED OFFERING.  NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF THE
SECURITIES UNDER THE SECURITIES ACT OR CAUSE THIS OFFERING OF THE SECURITIES TO
BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE SECURITIES
ACT.

(M)          EMPLOYEE RELATIONS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS INVOLVED IN ANY LABOR DISPUTE OR, TO THE KNOWLEDGE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, IS ANY SUCH DISPUTE THREATENED.  NONE OF THE
COMPANY’S OR ITS SUBSIDIARIES’ EMPLOYEES IS A MEMBER OF A UNION AND THE COMPANY
AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONS WITH THEIR EMPLOYEES ARE GOOD.

(N)           INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY AND ITS SUBSIDIARIES
OWN OR POSSESS ADEQUATE RIGHTS OR LICENSES TO USE ALL TRADEMARKS, TRADE NAMES,
SERVICE MARKS, SERVICE MARK REGISTRATIONS, SERVICE NAMES, PATENTS, PATENT
RIGHTS, COPYRIGHTS, INVENTIONS, LICENSES, APPROVALS, GOVERNMENTAL
AUTHORIZATIONS, TRADE SECRETS AND RIGHTS NECESSARY TO CONDUCT THEIR RESPECTIVE
BUSINESSES AS NOW CONDUCTED.  THE COMPANY AND ITS SUBSIDIARIES DO NOT HAVE ANY
KNOWLEDGE OF ANY INFRINGEMENT BY THE COMPANY OR ITS SUBSIDIARIES OF TRADEMARK,
TRADE NAME RIGHTS, PATENTS, PATENT RIGHTS, COPYRIGHTS, INVENTIONS, LICENSES,
SERVICE NAMES, SERVICE MARKS, SERVICE MARK REGISTRATIONS, TRADE SECRET OR OTHER
SIMILAR RIGHTS OF OTHERS, AND, TO THE KNOWLEDGE OF

10


--------------------------------------------------------------------------------


THE COMPANY THERE IS NO CLAIM, ACTION OR PROCEEDING BEING MADE OR BROUGHT
AGAINST, OR TO THE COMPANY’S KNOWLEDGE, BEING THREATENED AGAINST, THE COMPANY OR
ITS SUBSIDIARIES REGARDING TRADEMARK, TRADE NAME, PATENTS, PATENT RIGHTS,
INVENTION, COPYRIGHT, LICENSE, SERVICE NAMES, SERVICE MARKS, SERVICE MARK
REGISTRATIONS, TRADE SECRET OR OTHER INFRINGEMENT; AND THE COMPANY AND ITS
SUBSIDIARIES ARE UNAWARE OF ANY FACTS OR CIRCUMSTANCES WHICH MIGHT GIVE RISE TO
ANY OF THE FOREGOING.

(O)           ENVIRONMENTAL LAWS.  THE COMPANY AND ITS SUBSIDIARIES ARE (I) IN
COMPLIANCE WITH ANY AND ALL APPLICABLE FOREIGN, FEDERAL, STATE AND LOCAL LAWS
AND REGULATIONS RELATING TO THE PROTECTION OF HUMAN HEALTH AND SAFETY, THE
ENVIRONMENT OR HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR
CONTAMINANTS (“ENVIRONMENTAL LAWS”), (II) HAVE RECEIVED ALL PERMITS, LICENSES OR
OTHER APPROVALS REQUIRED OF THEM UNDER APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT
THEIR RESPECTIVE BUSINESSES AND (III) ARE IN COMPLIANCE WITH ALL TERMS AND
CONDITIONS OF ANY SUCH PERMIT, LICENSE OR APPROVAL.

(P)           TITLE.  ALL REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE
COMPANY AND ITS SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND
ENFORCEABLE LEASES WITH SUCH EXCEPTIONS AS ARE NOT MATERIAL AND DO NOT INTERFERE
WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY AND BUILDINGS BY THE
COMPANY AND ITS SUBSIDIARIES.

(Q)           INSURANCE.  THE COMPANY AND EACH OF ITS SUBSIDIARIES IS INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY BELIEVES TO BE PRUDENT AND
CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND ITS SUBSIDIARIES ARE
ENGAGED.  NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS BEEN REFUSED ANY
INSURANCE COVERAGE SOUGHT OR APPLIED FOR AND NEITHER THE COMPANY NOR ANY SUCH
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS AT A COST THAT WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE CONDITION,
FINANCIAL OR OTHERWISE, OR THE EARNINGS, BUSINESS OR OPERATIONS OF THE COMPANY
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.

(R)            REGULATORY PERMITS.  THE COMPANY AND ITS SUBSIDIARIES POSSESS ALL
MATERIAL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE
FEDERAL, STATE OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES, AND NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS
RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF
ANY SUCH CERTIFICATE, AUTHORIZATION OR PERMIT.

(S)           INTERNAL ACCOUNTING CONTROLS.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES MAINTAINS A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET
ACCOUNTABILITY, AND (III) THE RECORDED AMOUNTS FOR ASSETS ARE COMPARED WITH THE
EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.

(T)            NO MATERIAL ADVERSE BREACHES, ETC.  NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES IS SUBJECT TO ANY CHARTER, CORPORATE OR OTHER LEGAL
RESTRICTION, OR ANY JUDGMENT,

11


--------------------------------------------------------------------------------


DECREE, ORDER, RULE OR REGULATION WHICH IN THE JUDGMENT OF THE COMPANY’S
OFFICERS HAS OR IS EXPECTED IN THE FUTURE TO HAVE A MATERIAL ADVERSE EFFECT ON
THE BUSINESS, PROPERTIES, OPERATIONS, FINANCIAL CONDITION, RESULTS OF OPERATIONS
OR PROSPECTS OF THE COMPANY OR ITS SUBSIDIARIES.  NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES IS IN BREACH OF ANY CONTRACT OR AGREEMENT WHICH BREACH, IN THE
JUDGMENT OF THE COMPANY’S OFFICERS, HAS OR IS EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE BUSINESS, PROPERTIES, OPERATIONS, FINANCIAL CONDITION,
RESULTS OF OPERATIONS OR PROSPECTS OF THE COMPANY OR ITS SUBSIDIARIES EXCEPT THE
PENDING DELISTING OF THE COMPANY’S COMMON STOCK FROM THE NASDAQ STOCK MARKET IF
THE COMPANY IS UNABLE TO SHOW THE STAFF OF NASDAQ LISTINGS ENFORCEMENT THAT THE
COMPANY CAN MEET THE NASDAQ SHAREHOLDERS’ EQUITY REQUIREMENT AND OTHER
REQUIREMENTS FOR CONTINUED LISTING.

(U)           TAX STATUS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS MADE AND
FILED ALL FEDERAL AND STATE INCOME AND ALL OTHER TAX RETURNS, REPORTS AND
DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT AND (UNLESS AND
ONLY TO THE EXTENT THAT THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS SET ASIDE
ON ITS BOOKS PROVISIONS REASONABLY ADEQUATE FOR THE PAYMENT OF ALL UNPAID AND
UNREPORTED TAXES) HAS PAID ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND
CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH
RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE BEING CONTESTED IN GOOD FAITH
AND HAS SET ASIDE ON ITS BOOKS PROVISION REASONABLY ADEQUATE FOR THE PAYMENT OF
ALL TAXES FOR PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH RETURNS, REPORTS
OR DECLARATIONS APPLY.  THERE ARE NO UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED
TO BE DUE BY THE TAXING AUTHORITY OF ANY JURISDICTION, AND THE OFFICERS OF THE
COMPANY KNOW OF NO BASIS FOR ANY SUCH CLAIM.

(V)           CERTAIN TRANSACTIONS.  EXCEPT FOR ARM’S LENGTH TRANSACTIONS
PURSUANT TO WHICH THE COMPANY MAKES PAYMENTS IN THE ORDINARY COURSE OF BUSINESS
UPON TERMS NO LESS FAVORABLE THAN THE COMPANY COULD OBTAIN FROM THIRD PARTIES
AND OTHER THAN ENTRY INTO CERTAIN EMPLOYMENT OR CONSULTING AGREEMENTS, THE
SEVERANCE OF CERTAIN EMPLOYMENT RELATIONSHIPS, AND THE GRANT OF STOCK OPTIONS
DISCLOSED IN THE SEC DOCUMENTS, NONE OF THE OFFICERS, DIRECTORS, OR EMPLOYEES OF
THE COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY (OTHER THAN
FOR SERVICES AS EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT,
AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR
BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE
REQUIRING PAYMENTS TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE
KNOWLEDGE OF THE COMPANY, ANY CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY IN
WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR
IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.

(W)          FEES AND RIGHTS OF FIRST REFUSAL.  THE COMPANY IS NOT OBLIGATED TO
OFFER THE SECURITIES OFFERED HEREUNDER ON A RIGHT OF FIRST REFUSAL BASIS OR
OTHERWISE TO ANY THIRD PARTIES INCLUDING, BUT NOT LIMITED TO, CURRENT OR FORMER
SHAREHOLDERS OF THE COMPANY, UNDERWRITERS, BROKERS, AGENTS OR OTHER THIRD
PARTIES.

(X)            INVESTMENT COMPANY. THE COMPANY IS NOT, AND IS NOT AN AFFILIATE
OF, AND IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE SECURITIES, WILL NOT BE OR
BE AN AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.  THE COMPANY SHALL CONDUCT ITS BUSINESS IN A
MANNER SO THAT IT WILL NOT BECOME SUBJECT TO THE INVESTMENT COMPANY ACT.

 

12


--------------------------------------------------------------------------------


(Y)           REGISTRATION RIGHTS.  OTHER THAN EACH OF THE BUYERS, THE HOLDERS
OF CERTAIN WARRANTS ISSUED BY THE COMPANY IN FEBRUARY 2005, AND CERTAIN
INVESTORS IN A PRIVATE PLACEMENT BEING CONDUCTED BY CLAYTON DUNNING CO., INC.,
NO PERSON HAS ANY RIGHT TO CAUSE THE COMPANY TO EFFECT THE REGISTRATION UNDER
THE SECURITIES ACT OF ANY SECURITIES OF THE COMPANY.  THERE ARE NO OUTSTANDING
REGISTRATION STATEMENTS NOT YET DECLARED EFFECTIVE AND THERE ARE NO OUTSTANDING
COMMENT LETTERS FROM THE SEC OR ANY OTHER REGULATORY AGENCY EXCEPT THE NASDAQ
LISTINGS ENFORCEMENT STAFF NOTIFICATION TO THE COMPANY REGARDING THE COMPANY’S
NON-COMPLIANCE WITH NASDAQ’S SHAREHOLDERS’ EQUITY REQUIREMENT.

(Z)            PRIVATE PLACEMENT. ASSUMING THE ACCURACY OF THE BUYERS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2, NO REGISTRATION UNDER THE
SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE SECURITIES BY THE
COMPANY TO THE BUYERS AS CONTEMPLATED HEREBY. THE ISSUANCE AND SALE OF THE
SECURITIES HEREUNDER DOES NOT CONTRAVENE THE RULES AND REGULATIONS OF THE
PRIMARY MARKET.

(AA)         LISTING AND MAINTENANCE REQUIREMENTS.  THE COMPANY’S COMMON STOCK
IS REGISTERED PURSUANT TO SECTION 12(B) OR 12(G) OF THE EXCHANGE ACT, AND THE
COMPANY HAS TAKEN NO ACTION DESIGNED TO TERMINATE, OR WHICH TO ITS KNOWLEDGE IS
LIKELY TO HAVE THE EFFECT OF, TERMINATING THE REGISTRATION OF THE COMMON STOCK
UNDER THE EXCHANGE ACT NOR HAS THE COMPANY RECEIVED ANY NOTIFICATION THAT THE
SEC IS CONTEMPLATING TERMINATING SUCH REGISTRATION.  EXCEPT FOR NOTIFICATIONS
RECEIVED FROM NASDAQ ON JULY 10, 2006, JANUARY 10, 2007 AND MARCH 21, 2007 AND
OTHER CORRESPONDENCE RELATED THERETO, THE COMPANY HAS NOT, IN THE TWELVE (12)
MONTHS PRECEDING THE DATE HEREOF, RECEIVED NOTICE FROM ANY PRIMARY MARKET ON
WHICH THE COMMON STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT THAT THE
COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE REQUIREMENTS OF
SUCH PRIMARY MARKET.

(BB)         MANIPULATION OF PRICE.  THE COMPANY HAS NOT, AND TO ITS KNOWLEDGE
NO ONE ACTING ON ITS BEHALF HAS, (I) TAKEN, DIRECTLY OR INDIRECTLY, ANY ACTION
DESIGNED TO CAUSE OR TO RESULT IN THE STABILIZATION OR MANIPULATION OF THE PRICE
OF ANY SECURITY OF THE COMPANY TO FACILITATE THE SALE OR RESALE OF ANY OF THE
SECURITIES, (II) SOLD, BID FOR, PURCHASED, OR, PAID ANY COMPENSATION FOR
SOLICITING PURCHASES OF, ANY OF THE SECURITIES, OR (III) PAID OR AGREED TO PAY
TO ANY PERSON ANY COMPENSATION FOR SOLICITING ANOTHER TO PURCHASE ANY OTHER
SECURITIES OF THE COMPANY, OTHER THAN, IN THE CASE OF CLAUSES (II) AND (III),
COMPENSATION PAID TO THE COMPANY’S PLACEMENT AGENT IN CONNECTION WITH THE
PLACEMENT OF THE SECURITIES.

(CC)         DILUTIVE EFFECT.  THE COMPANY UNDERSTANDS AND ACKNOWLEDGES THAT THE
NUMBER OF CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE CONVERTIBLE
DEBENTURES AND THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS WILL
INCREASE IN CERTAIN CIRCUMSTANCES.  THE COMPANY FURTHER ACKNOWLEDGES THAT ITS
OBLIGATION TO ISSUE CONVERSION SHARES UPON CONVERSION OF THE CONVERTIBLE
DEBENTURES IN ACCORDANCE WITH THIS AGREEMENT AND THE CONVERTIBLE DEBENTURES AND
ITS OBLIGATION TO ISSUE THE WARRANT SHARES UPON EXERCISE OF THE WARRANTS IN
ACCORDANCE WITH THIS AGREEMENT AND THE WARRANTS, IN EACH CASE, IS ABSOLUTE AND
UNCONDITIONAL REGARDLESS OF THE DILUTIVE EFFECT THAT SUCH ISSUANCE MAY HAVE ON
THE OWNERSHIP INTERESTS OF OTHER STOCKHOLDERS OF THE COMPANY.

13


--------------------------------------------------------------------------------



4.     COVENANTS.

(A)           BEST EFFORTS.  EACH PARTY SHALL USE ITS BEST EFFORTS TO TIMELY
SATISFY EACH OF THE CONDITIONS TO BE SATISFIED BY IT AS PROVIDED IN SECTIONS 6
AND 7 OF THIS AGREEMENT.

(B)           FORM D.  THE COMPANY AGREES TO FILE A FORM D WITH RESPECT TO THE
SECURITIES AS REQUIRED UNDER REGULATION D AND TO PROVIDE A COPY THEREOF TO EACH
BUYER PROMPTLY AFTER SUCH FILING.  THE COMPANY SHALL, ON OR BEFORE THE CLOSING
DATE, TAKE SUCH ACTION AS THE COMPANY SHALL REASONABLY DETERMINE IS NECESSARY TO
QUALIFY THE SECURITIES, OR OBTAIN AN EXEMPTION FOR THE SECURITIES FOR SALE TO
THE BUYERS AT THE CLOSING PURSUANT TO THIS AGREEMENT UNDER APPLICABLE SECURITIES
OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED STATES, AND SHALL PROVIDE
EVIDENCE OF ANY SUCH ACTION SO TAKEN TO THE BUYERS ON OR PRIOR TO THE CLOSING
DATE.

(C)           REPORTING STATUS.  UNTIL THE EARLIER OF (I) THE DATE AS OF WHICH
THE BUYER(S) MAY SELL ALL OF THE SECURITIES WITHOUT RESTRICTION PURSUANT TO RULE
144(K) PROMULGATED UNDER THE SECURITIES ACT (OR SUCCESSOR THERETO), OR (II) THE
DATE ON WHICH (A) THE BUYERS SHALL HAVE SOLD ALL THE SECURITIES AND (B) NONE OF
THE CONVERTIBLE DEBENTURES OR WARRANTS ARE OUTSTANDING (THE “REGISTRATION
PERIOD”), THE COMPANY SHALL FILE IN A TIMELY MANNER ALL REPORTS REQUIRED TO BE
FILED WITH THE SEC PURSUANT TO THE EXCHANGE ACT AND THE REGULATIONS OF THE SEC  
THEREUNDER, AND THE COMPANY SHALL NOT TERMINATE ITS STATUS AS AN ISSUER REQUIRED
TO FILE REPORTS UNDER THE EXCHANGE ACT EVEN IF THE EXCHANGE ACT OR THE RULES AND
REGULATIONS THEREUNDER WOULD OTHERWISE PERMIT SUCH TERMINATION.

(D)           USE OF PROCEEDS.  THE COMPANY WILL USE THE PROCEEDS FROM THE SALE
OF THE CONVERTIBLE DEBENTURES FOR GENERAL CORPORATE AND WORKING CAPITAL
PURPOSES.

(E)           RESERVATION OF SHARES.  ON THE DATE HEREOF, THE COMPANY SHALL
RESERVE FOR ISSUANCE TO THE BUYERS 10,000,000 SHARES FOR ISSUANCE UPON
CONVERSIONS OF THE CONVERTIBLE DENTURES AND 250,000 SHARES FOR ISSUANCE UPON
EXERCISE OF THE WARRANTS (COLLECTIVELY, THE “SHARE RESERVE”).  THE COMPANY
REPRESENTS THAT IT HAS SUFFICIENT AUTHORIZED AND UNISSUED SHARES OF COMMON STOCK
AVAILABLE TO CREATE THE SHARE RESERVE AFTER CONSIDERING ALL OTHER COMMITMENTS
THAT MAY REQUIRE THE ISSUANCE OF COMMON STOCK.  THE COMPANY SHALL TAKE ALL
ACTION REASONABLY NECESSARY TO AT ALL TIMES HAVE AUTHORIZED, AND RESERVED FOR
THE PURPOSE OF ISSUANCE, SUCH NUMBER OF SHARES OF COMMON STOCK AS SHALL BE
NECESSARY TO EFFECT THE FULL CONVERSION OF THE CONVERTIBLE DEBENTURES AND THE
FULL EXERCISE OF THE WARRANTS.  IF AT ANY TIME THE SHARE RESERVE IS INSUFFICIENT
TO EFFECT THE FULL CONVERSION OF THE CONVERTIBLE DEBENTURES OR THE FULL EXERCISE
OF THE WARRANTS, THE COMPANY SHALL INCREASE THE SHARE RESERVE ACCORDINGLY.  IF
THE COMPANY DOES NOT HAVE SUFFICIENT AUTHORIZED AND UNISSUED SHARES OF COMMON
STOCK AVAILABLE TO INCREASE THE SHARE RESERVE, THE COMPANY SHALL CALL AND HOLD A
SPECIAL MEETING OF THE SHAREHOLDERS WITHIN THIRTY (30) DAYS OF SUCH OCCURRENCE,
FOR THE SOLE PURPOSE OF INCREASING THE NUMBER OF SHARES AUTHORIZED.  THE
COMPANY’S MANAGEMENT SHALL RECOMMEND TO THE SHAREHOLDERS TO VOTE IN FAVOR OF
INCREASING THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED.  MANAGEMENT SHALL
ALSO VOTE ALL OF ITS SHARES IN FAVOR OF INCREASING THE NUMBER OF AUTHORIZED
SHARES OF COMMON STOCK.

(F)            LISTINGS OR QUOTATION.  THE COMPANY’S COMMON STOCK SHALL BE
LISTED OR QUOTED FOR TRADING ON ANY OF (A) THE NASDAQ CAPITAL MARKET, (B) NEW
YORK STOCK

14


--------------------------------------------------------------------------------


EXCHANGE, (C) THE NASDAQ GLOBAL MARKET, (D) THE AMERICAN STOCK EXCHANGE, OR (E)
THE NASDAQ OTC BULLETIN BOARD (“OTCBB”) (EACH, A “PRIMARY MARKET”).  THE COMPANY
SHALL PROMPTLY SECURE THE LISTING OF ALL OF THE REGISTRABLE SECURITIES (AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) UPON EACH NATIONAL SECURITIES
EXCHANGE AND AUTOMATED QUOTATION SYSTEM, IF ANY, UPON WHICH THE COMMON STOCK IS
THEN LISTED (SUBJECT TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL MAINTAIN SUCH
LISTING OF ALL REGISTRABLE SECURITIES FROM TIME TO TIME ISSUABLE UNDER THE TERMS
OF THE TRANSACTION DOCUMENTS.

(G)           FEES AND EXPENSES.

(I)            EACH OF THE COMPANY AND THE BUYER(S) SHALL PAY ALL COSTS AND
EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH THE NEGOTIATION,
INVESTIGATION, PREPARATION, EXECUTION AND DELIVERY OF THE TRANSACTION
DOCUMENTS.  THE COMPANY SHALL PAY YORKVILLE ADVISORS LLC A FEE EQUAL TO EIGHT
PERCENT (8%) OF THE PURCHASE PRICE WHICH SHALL BE PAID PRO RATA DIRECTLY FROM
THE GROSS PROCEEDS OF THE CLOSING.

(II)           THE COMPANY SHALL PAY A STRUCTURING FEE TO YORKVILLE ADVISORS LLC
OF FIFTEEN THOUSAND DOLLARS ($15,000), WHICH SHALL BE PAID DIRECTLY FROM THE
PROCEEDS OF THE CLOSING.

(III)          UPON THE EXECUTION OF THIS AGREEMENT THE COMPANY SHALL ISSUE TO
THE BUYER(S) A WARRANT TO PURCHASE TWO HUNDRED FIFTY THOUSAND (250,000) SHARES
OF THE COMPANY’S COMMON STOCK AT AN EXERCISE PRICE OF FIVE DOLLARS ($5.00) (THE
“WARRANT”).  THE SHARES OF COMMON STOCK ISSUABLE UNDER THE WARRANTS SHALL
COLLECTIVELY BE REFERRED TO AS THE “WARRANT SHARES”.

(IV)          REGISTRATION RIGHTS.  THE WARRANT SHARES WILL HAVE “PIGGY-BACK”
REGISTRATION RIGHTS.

(H)           CORPORATE EXISTENCE.  SO LONG AS ANY OF THE CONVERTIBLE DEBENTURES
REMAIN OUTSTANDING, THE COMPANY SHALL NOT DIRECTLY OR INDIRECTLY CONSUMMATE ANY
MERGER, REORGANIZATION, RESTRUCTURING, REVERSE STOCK SPLIT CONSOLIDATION, SALE
OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR ANY SIMILAR TRANSACTION
OR RELATED TRANSACTIONS (EACH SUCH TRANSACTION, AN “ORGANIZATIONAL CHANGE”)
UNLESS, PRIOR TO THE CONSUMMATION AN ORGANIZATIONAL CHANGE, THE COMPANY OBTAINS
THE WRITTEN CONSENT OF EACH BUYER.  IN ANY SUCH CASE, THE COMPANY WILL MAKE
APPROPRIATE PROVISION WITH RESPECT TO SUCH HOLDERS’ RIGHTS AND INTERESTS TO
INSURE THAT THE PROVISIONS OF THIS SECTION 4(H) WILL THEREAFTER BE APPLICABLE TO
THE CONVERTIBLE DEBENTURES.

(I)            TRANSACTIONS WITH AFFILIATES.  SO LONG AS ANY CONVERTIBLE
DEBENTURES ARE OUTSTANDING, THE COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES NOT TO, ENTER INTO, AMEND, MODIFY OR SUPPLEMENT, OR PERMIT ANY
SUBSIDIARY TO ENTER INTO, AMEND, MODIFY OR SUPPLEMENT ANY AGREEMENT,
TRANSACTION, COMMITMENT, OR ARRANGEMENT WITH ANY OF ITS OR ANY SUBSIDIARY’S
OFFICERS, DIRECTORS, PERSON WHO WERE OFFICERS OR DIRECTORS AT ANY TIME DURING
THE PREVIOUS TWO (2) YEARS, STOCKHOLDERS WHO BENEFICIALLY OWN FIVE PERCENT (5%)
OR MORE OF THE COMMON STOCK, OR AFFILIATES (AS DEFINED BELOW) OR WITH ANY
INDIVIDUAL RELATED BY BLOOD, MARRIAGE, OR ADOPTION TO ANY SUCH INDIVIDUAL OR
WITH ANY ENTITY IN WHICH ANY SUCH ENTITY OR INDIVIDUAL OWNS A FIVE PERCENT (5%)
OR MORE BENEFICIAL INTEREST (EACH A “RELATED PARTY”), EXCEPT

15


--------------------------------------------------------------------------------


FOR (A) CUSTOMARY EMPLOYMENT ARRANGEMENTS AND BENEFIT PROGRAMS ON REASONABLE
TERMS, (B) ANY INVESTMENT IN AN AFFILIATE OF THE COMPANY,  (C) ANY AGREEMENT,
TRANSACTION, COMMITMENT, OR ARRANGEMENT ON AN ARMS-LENGTH BASIS ON TERMS NO LESS
FAVORABLE THAN TERMS WHICH WOULD HAVE BEEN OBTAINABLE FROM A PERSON OTHER THAN
SUCH RELATED PARTY, (D) ANY AGREEMENT, TRANSACTION, COMMITMENT, OR ARRANGEMENT
WHICH IS APPROVED BY A MAJORITY OF THE DISINTERESTED DIRECTORS OF THE COMPANY;
FOR PURPOSES HEREOF, ANY DIRECTOR WHO IS ALSO AN OFFICER OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY SHALL NOT BE A DISINTERESTED DIRECTOR WITH RESPECT TO
ANY SUCH AGREEMENT, TRANSACTION, COMMITMENT, OR ARRANGEMENT.  “AFFILIATE” FOR
PURPOSES HEREOF MEANS, WITH RESPECT TO ANY PERSON OR ENTITY, ANOTHER PERSON OR
ENTITY THAT, DIRECTLY OR INDIRECTLY, (I) HAS A TEN PERCENT (10%) OR MORE EQUITY
INTEREST IN THAT PERSON OR ENTITY, (II) HAS TEN PERCENT (10%) OR MORE COMMON
OWNERSHIP WITH THAT PERSON OR ENTITY, (III) CONTROLS THAT PERSON OR ENTITY, OR
(IV) SHARES COMMON CONTROL WITH THAT PERSON OR ENTITY.  “CONTROL” OR “CONTROLS”
FOR PURPOSES HEREOF MEANS THAT A PERSON OR ENTITY HAS THE POWER, DIRECT OR
INDIRECT, TO CONDUCT OR GOVERN THE POLICIES OF ANOTHER PERSON OR ENTITY.

(J)            TRANSFER AGENT.  THE COMPANY COVENANTS AND AGREES THAT, IN THE
EVENT THAT THE COMPANY’S AGENCY RELATIONSHIP WITH THE TRANSFER AGENT SHOULD BE
TERMINATED FOR ANY REASON PRIOR TO A DATE WHICH IS TWO (2) YEARS AFTER THE
CLOSING DATE, THE COMPANY SHALL IMMEDIATELY APPOINT A NEW TRANSFER AGENT AND
SHALL REQUIRE THAT THE NEW TRANSFER AGENT EXECUTE AND AGREE TO BE BOUND BY THE
TERMS OF THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (AS DEFINED HEREIN).

(K)           NEITHER THE BUYER(S) NOR ANY OF ITS AFFILIATES HAVE AN OPEN SHORT
POSITION IN THE COMMON STOCK OF THE COMPANY, AND THE BUYER(S) AGREES THAT IT
SHALL NOT, AND THAT IT WILL CAUSE ITS AFFILIATES NOT TO, ENGAGE IN ANY SHORT
SALES OF OR HEDGING TRANSACTIONS WITH RESPECT TO THE COMMON STOCK AS LONG AS ANY
CONVERTIBLE DEBENTURES SHALL REMAIN OUTSTANDING.

(L)            ADDITIONAL REGISTRATION STATEMENTS.  OTHER THAN EXISTING
REGISTRATION REQUIREMENTS PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT DATED
MAY 30, 2006 BY AND BETWEEN THE COMPANY AND THE BUYER(S) OR SUCH REGISTRATION
REQUIREMENTS IN CONNECTION WITH THE CLAYTON DUNNING & CO. WHICH THE COMPANY
ANTICIPATES WILL BE ISSUED IN APRIL 2007 OR SOON THEREAFTER AND ARE REFERENCED
IN THE WAIVER AGREEMENT BETWEEN THE PARTIES DATED FEBRUARY 19, 2007 (THE
“CLAYTON DUNNING TRANSACTION”), UNTIL THE EFFECTIVE DATE OF THE INITIAL
REGISTRATION STATEMENT, THE COMPANY WILL NOT FILE A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT RELATING TO SECURITIES THAT ARE NOT THE SECURITIES EXCEPT TO
THE EXTENT THAT THE COMPANY HAS EXISTING CONTRACTUAL REQUIREMENTS TO DO SO AS
DISCLOSED ON THE DISCLOSURE SCHEDULE ATTACHED HERETO, AND EXCEPT FOR A FORM S-8
TO REGISTER THE COMPANY’S EXISTING EMPLOYEE BENEFIT PLANS.

(M)          REVIEW OF PUBLIC DISCLOSURES.  ALL SEC FILINGS (INCLUDING, WITHOUT
LIMITATION, ALL FILINGS REQUIRED UNDER THE EXCHANGE ACT, WHICH INCLUDE FORMS
10-Q,  10-K AND 8-K, ETC) AND OTHER PUBLIC DISCLOSURES MADE BY THE COMPANY,
INCLUDING, WITHOUT LIMITATION, ALL PRESS RELEASES, INVESTOR RELATIONS MATERIALS,
AND SCRIPTS OF ANALYSTS MEETINGS AND CALLS, SHALL BE REVIEWED AND APPROVED FOR
RELEASE BY THE COMPANY’S ATTORNEYS.

(N)           DISCLOSURE OF TRANSACTION.  WITHIN FOUR BUSINESS DAY FOLLOWING THE
DATE OF THIS AGREEMENT, THE COMPANY SHALL FILE A CURRENT REPORT ON FORM 8-K
DESCRIBING THE TERMS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS IN THE FORM REQUIRED BY THE

16


--------------------------------------------------------------------------------


EXCHANGE ACT AND ATTACHING THE MATERIAL TRANSACTION DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, THIS AGREEMENT, THE FORM OF THE CONVERTIBLE DEBENTURE, THE
FORM OF WARRANT AND THE FORM OF THE REGISTRATION RIGHTS AGREEMENT) AS EXHIBITS
TO SUCH FILING.

(O)           SHAREHOLDER APPROVAL. THE COMPANY SHALL OBTAIN SHAREHOLDER
APPROVAL NO LATER THAN NOVEMBER 30, 2007 (WITHOUT THE VOTE OF ANY SHARES
ACQUIRED IN THIS TRANSACTION AND RELATED TRANSACTIONS) FOR THE ISSUANCE OF IN
EXCESS OF 19.99% OF THE OUTSTANDING SHARES OF THE COMPANY’S COMMON STOCK UPON
(I) CONVERSION OF THE CONVERTIBLE DEBENTURES, ISSUANCE OF SHARES OF THE
COMPANY’S COMMON STOCK, (II) SHARES ISSUABLE IN PAYMENT OF INTEREST ON THE
DEBENTURES; (III) SHARES ISSUABLE AS LIQUIDATED DAMAGES PURSUANT TO THE INVESTOR
REGISTRATION RIGHTS AGREEMENT; AND (IV) ISSUANCE OF THE WARRANT SHARES (THE
“TOTAL TRANSACTION SHARES”).   UNTIL THE COMPANY OBTAINS SUCH SHAREHOLDER
APPROVAL, THE MAXIMUM NUMBER OF SHARES THAT THE COMPANY CAN ISSUE UPON EXERCISE
OF THE WARRANT, CONVERSION OF PRINCIPAL AND INTEREST ON THE DEBENTURE, AND IN
PAYMENT OF LIQUIDATED DAMAGES WILL NOT EXCEED 2,526,617 SHARES (BEING 19.99% OF
THE SHARES CURRENTLY OUTSTANDING).


5.     TRANSFER AGENT INSTRUCTIONS.

(A)           THE COMPANY SHALL ISSUE THE IRREVOCABLE TRANSFER AGENT
INSTRUCTIONS IN THE FORM ATTACHED HERETO.


6.     CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer(s) at the Closings is subject to the satisfaction, at or
before the Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

(A)           EACH BUYER SHALL HAVE EXECUTED THE TRANSACTION DOCUMENTS AND
DELIVERED THEM TO THE COMPANY.

(B)           THE BUYER(S) SHALL HAVE DELIVERED TO THE COMPANY THE PURCHASE
PRICE FOR THE CONVERTIBLE DEBENTURES AND WARRANTS IN THE RESPECTIVE AMOUNTS AS
SET FORTH NEXT TO EACH BUYER AS SET FORTH ON SCHEDULE I ATTACHED HERETO, MINUS
ANY FEES TO BE PAID DIRECTLY FROM THE PROCEEDS THE CLOSINGS AS SET FORTH HEREIN,
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE U.S. FUNDS PURSUANT TO THE WIRE
INSTRUCTIONS PROVIDED BY THE COMPANY.

(C)           THE REPRESENTATIONS AND WARRANTIES OF THE BUYER(S) SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE
CLOSING DATES AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE), AND THE BUYER(S) SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED
OR COMPLIED WITH BY THE BUYER(S) AT OR PRIOR TO THE CLOSING DATES.

17


--------------------------------------------------------------------------------



7.     CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

(A)           THE OBLIGATION OF THE BUYER(S) HEREUNDER TO PURCHASE THE
CONVERTIBLE DEBENTURES AT THE CLOSING IS SUBJECT TO THE SATISFACTION, AT OR
BEFORE THE FIRST CLOSING DATE, OF EACH OF THE FOLLOWING CONDITIONS:

(I)            THE COMPANY SHALL HAVE EXECUTED THE TRANSACTION DOCUMENTS AND
DELIVERED THE SAME TO THE BUYERS.

(II)           THE COMMON STOCK SHALL BE AUTHORIZED FOR QUOTATION OR TRADING ON
ONE OF THE DESIGNATED PRIMARY MARKETS, TRADING IN THE COMMON STOCK SHALL NOT
HAVE BEEN SUSPENDED FOR ANY REASON, AND ALL THE CONVERSION SHARES ISSUABLE UPON
THE CONVERSION OF THE CONVERTIBLE DEBENTURES SHALL BE APPROVED FOR LISTING OR
TRADING ON THE PRIMARY MARKET.

(III)          THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT THAT ANY OF SUCH
REPRESENTATIONS AND WARRANTIES IS ALREADY QUALIFIED AS TO MATERIALITY IN SECTION
3 ABOVE, IN WHICH CASE, SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT WITHOUT FURTHER QUALIFICATION) AS OF THE DATE WHEN MADE AND AS OF THE
CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND THE COMPANY SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED
OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING DATE

(IV)          THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO THE BUYER(S) THE
CONVERTIBLE DEBENTURES AND WARRANTS IN THE RESPECTIVE AMOUNTS SET FORTH OPPOSITE
EACH BUYER’S NAME ON SCHEDULE I ATTACHED HERETO.

(V)           THE BUYERS SHALL HAVE RECEIVED AN OPINION OF COUNSEL FROM COUNSEL
TO THE COMPANY IN A FORM SATISFACTORY TO THE BUYERS.

(VI)          THE COMPANY SHALL HAVE PROVIDED TO THE BUYERS A TRUE COPY OF A
CERTIFICATE OF GOOD STANDING EVIDENCING THE FORMATION AND GOOD STANDING OF THE
COMPANY FROM THE SECRETARY OF STATE (OR COMPARABLE OFFICE) FROM THE JURISDICTION
IN WHICH THE COMPANY IS INCORPORATED, AS OF A DATE WITHIN 10 DAYS OF THE CLOSING
DATE.

(VII)         THE COMPANY SHALL HAVE DELIVERED TO THE BUYERS A CERTIFICATE,
EXECUTED BY THE SECRETARY OF THE COMPANY AND DATED AS OF THE CLOSING DATE, AS TO
(I) THE RESOLUTIONS CONSISTENT WITH SECTION 3(C) AS ADOPTED BY THE COMPANY’S
BOARD OF DIRECTORS IN A FORM REASONABLY ACCEPTABLE TO SUCH BUYER, (II) THE
CERTIFICATE OF INCORPORATION AND (III) THE BYLAWS, EACH AS IN EFFECT AT THE
CLOSING.

(VIII)        THE COMPANY SHALL HAVE COOPERATED WITH THE BUYER(S) AS THE
BUYER(S) MAY REQUEST TO FILE AN AMENDMENT TO THE EXISTING UCC-1S FILED IN
CONNECTION WITH THE SECURITY DOCUMENTS, AND SHALL HAVE FILED A UCC-1 OR SUCH
OTHER FORMS AS MAY BE REQUIRED TO PERFECT THE BUYER’S INTEREST IN THE PLEDGED
PROPERTY AS DETAILED IN THE SECURITY DOCUMENTS AND PROVIDED PROOF OF SUCH FILING
TO THE BUYER(S).

18


--------------------------------------------------------------------------------


(IX)           THE COMPANY SHALL HAVE DELIVERED THE PLEDGED SHARES AS WELL AS
EXECUTED AND MEDALLION GUARANTEED STOCK POWERS AS REQUIRED PURSUANT TO THE
PLEDGE AND ESCROW AGREEMENT.

(X)            THE COMPANY SHALL HAVE OBTAINED THE APPROVAL OF THE SENSEIT CORP.
AND THE STOCKHOLDERS OF SENSEIT CORP IN ORDER TO ENTER INTO THE PLEDGE AND
ESCROW AGREEMENT.

(XI)           THE COMPANY SHALL HAVE PROVIDED TO THE BUYER AN ACKNOWLEDGEMENT,
TO THE SATISFACTION OF THE BUYER, FROM THE COMPANY’S INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS AS TO ITS ABILITY TO PROVIDE ALL CONSENTS REQUIRED IN ORDER
TO FILE A REGISTRATION STATEMENT IN CONNECTION WITH THIS TRANSACTION.

(XII)          THE COMPANY SHALL HAVE CREATED THE SHARE RESERVE.

(XIII)         THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS, IN FORM AND
SUBSTANCE SATISFACTORY TO THE BUYER, SHALL HAVE BEEN DELIVERED TO AND
ACKNOWLEDGED IN WRITING BY THE COMPANY’S TRANSFER AGENT.


8.     INDEMNIFICATION.

(A)           IN CONSIDERATION OF THE BUYER’S EXECUTION AND DELIVERY OF THIS
AGREEMENT AND ACQUIRING THE CONVERTIBLE DEBENTURES AND THE CONVERSION SHARES
HEREUNDER, AND IN ADDITION TO ALL OF THE COMPANY’S OTHER OBLIGATIONS UNDER THIS
AGREEMENT, THE COMPANY SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD HARMLESS THE
BUYER(S) AND EACH OTHER HOLDER OF THE CONVERTIBLE DEBENTURES AND THE CONVERSION
SHARES, AND ALL OF THEIR OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (INCLUDING,
WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE “BUYER INDEMNITEES”) FROM AND
AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, LOSSES, COSTS,
PENALTIES, FEES, LIABILITIES AND DAMAGES, AND EXPENSES IN CONNECTION THEREWITH
(IRRESPECTIVE OF WHETHER ANY SUCH BUYER INDEMNITEE IS A PARTY TO THE ACTION FOR
WHICH INDEMNIFICATION HEREUNDER IS SOUGHT), AND INCLUDING REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS (THE “INDEMNIFIED LIABILITIES”), INCURRED BY THE BUYER
INDEMNITEES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A)
ANY MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY THE
COMPANY IN THIS AGREEMENT, THE CONVERTIBLE DEBENTURES OR THE OTHER TRANSACTION
DOCUMENTS OR ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY
OR THEREBY, (B) ANY BREACH OF ANY COVENANT, AGREEMENT OR OBLIGATION OF THE
COMPANY CONTAINED IN THIS AGREEMENT, OR THE OTHER TRANSACTION DOCUMENTS OR ANY
OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY, OR (C)
ANY CAUSE OF ACTION, SUIT OR CLAIM BROUGHT OR MADE AGAINST SUCH BUYER INDEMNITEE
AND ARISING OUT OF OR RESULTING FROM THE EXECUTION, DELIVERY, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED PURSUANT HERETO BY ANY OF THE PARTIES HERETO, ANY TRANSACTION FINANCED
OR TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS
OF THE ISSUANCE OF THE CONVERTIBLE DEBENTURES OR THE STATUS OF THE BUYER OR
HOLDER OF THE CONVERTIBLE DEBENTURES  THE CONVERSION SHARES,  AS A BUYER OF
CONVERTIBLE DEBENTURES IN THE COMPANY.  TO THE EXTENT THAT THE FOREGOING
UNDERTAKING BY THE COMPANY MAY BE UNENFORCEABLE FOR ANY REASON, THE COMPANY
SHALL MAKE THE MAXIMUM

19


--------------------------------------------------------------------------------


CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES, WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.

(B)           IN CONSIDERATION OF THE COMPANY’S EXECUTION AND DELIVERY OF THIS
AGREEMENT, AND IN ADDITION TO ALL OF THE BUYER’S OTHER OBLIGATIONS UNDER THIS
AGREEMENT, THE BUYER SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD HARMLESS THE
COMPANY AND ALL OF ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (INCLUDING,
WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE “COMPANY INDEMNITEES”) FROM
AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY THE INDEMNITEES OR
ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY
MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY THE
BUYER(S) IN THIS AGREEMENT, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR
THEREBY EXECUTED BY THE BUYER, (B) ANY BREACH OF ANY COVENANT, AGREEMENT OR
OBLIGATION OF THE BUYER(S) CONTAINED IN THIS AGREEMENT,  THE TRANSACTION
DOCUMENTS OR ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY
OR THEREBY EXECUTED BY THE BUYER, OR (C) ANY CAUSE OF ACTION, SUIT OR CLAIM
BROUGHT OR MADE AGAINST SUCH COMPANY INDEMNITEE BASED ON MATERIAL
MISREPRESENTATIONS OR DUE TO A MATERIAL BREACH AND ARISING OUT OF OR RESULTING
FROM THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT, THE
TRANSACTION DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
PURSUANT HERETO BY ANY OF THE PARTIES HERETO.  TO THE EXTENT THAT THE FOREGOING
UNDERTAKING BY EACH BUYER MAY BE UNENFORCEABLE FOR ANY REASON, EACH BUYER SHALL
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES, WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.


9.     GOVERNING LAW: MISCELLANEOUS.

(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES FURTHER AGREE THAT
ANY ACTION BETWEEN THEM SHALL BE HEARD IN HUDSON COUNTY, NEW JERSEY, AND
EXPRESSLY CONSENT TO THE JURISDICTION AND VENUE OF THE SUPERIOR COURT OF NEW
JERSEY, SITTING IN HUDSON COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY SITTING IN NEWARK, NEW JERSEY FOR THE ADJUDICATION OF ANY
CIVIL ACTION ASSERTED PURSUANT TO THIS PARAGRAPH.

(B)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO THE OTHER PARTY.  IN THE EVENT ANY SIGNATURE PAGE IS
DELIVERED BY FACSIMILE TRANSMISSION, THE PARTY USING SUCH MEANS OF DELIVERY
SHALL CAUSE FOUR (4) ADDITIONAL ORIGINAL EXECUTED SIGNATURE PAGES TO BE
PHYSICALLY DELIVERED TO THE OTHER PARTY WITHIN FIVE (5) DAYS OF THE EXECUTION
AND DELIVERY HEREOF.

(C)           HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.

(D)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID
OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN
THAT JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.

20


--------------------------------------------------------------------------------


(E)           ENTIRE AGREEMENT, AMENDMENTS.  THIS AGREEMENT SUPERSEDES ALL OTHER
PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE BUYER(S), THE COMPANY, THEIR
AFFILIATES AND PERSONS ACTING ON THEIR BEHALF WITH RESPECT TO THE MATTERS
DISCUSSED HEREIN, AND THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE MATTERS
COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR
THEREIN, NEITHER THE COMPANY NOR ANY BUYER MAKES ANY REPRESENTATION, WARRANTY,
COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS.  NO PROVISION OF THIS
AGREEMENT MAY BE WAIVED OR AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED
BY THE PARTY TO BE CHARGED WITH ENFORCEMENT.

(F)            NOTICES.  ANY NOTICES, CONSENTS, WAIVERS, OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON CONFIRMATION OF RECEIPT, WHEN SENT BY FACSIMILE;
(III) THREE (3) DAYS AFTER BEING SENT BY U.S. CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR (IV) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:

If to the Company, to:

Isonics Corporation

 

5906 McIntyre Street

 

Golden, CO 80403

 

Attention:

John Sakys

 

Telephone:

(303) 279-7900

 

Facsimile:

(303) 279-7300

 

 

With a copy to:

Burns, Figa & Will, P.C.

 

6400 South Fiddler’s Green Circle — Suite 1000

 

Greenwood Village, CO 80111

 

Attention:

Herrick K. Lidstone, Jr., Esq.

 

Telephone:

(303) 796-2626

 

Facsimile:

(303) 796-2777

 

If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I.  Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

(G)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  NEITHER THE COMPANY NOR ANY BUYER SHALL ASSIGN THIS AGREEMENT OR ANY
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY HERETO.

(H)           NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.

(I)            SURVIVAL.  UNLESS THIS AGREEMENT IS TERMINATED UNDER SECTION
9(L), THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE BUYER(S)
CONTAINED IN SECTIONS 2 AND

21


--------------------------------------------------------------------------------


3, THE AGREEMENTS AND COVENANTS SET FORTH IN SECTIONS 4, 5 AND 9, AND THE
INDEMNIFICATION PROVISIONS SET FORTH IN SECTION 8, SHALL SURVIVE THE CLOSING FOR
A PERIOD OF TWO (2) YEARS FOLLOWING THE DATE ON WHICH THE CONVERTIBLE DEBENTURES
ARE CONVERTED OR REPAID IN FULL.  THE BUYER(S) SHALL BE RESPONSIBLE ONLY FOR ITS
OWN REPRESENTATIONS, WARRANTIES, AGREEMENTS AND COVENANTS HEREUNDER.

(J)            PUBLICITY.  THE COMPANY AND THE BUYER(S) SHALL HAVE THE RIGHT TO
APPROVE, BEFORE ISSUANCE ANY PRESS RELEASE OR ANY OTHER PUBLIC STATEMENT WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY MADE BY ANY PARTY; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR APPROVAL OF THE
BUYER(S), TO ISSUE ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE WITH RESPECT TO
SUCH TRANSACTIONS REQUIRED UNDER APPLICABLE SECURITIES OR OTHER LAWS OR
REGULATIONS (THE COMPANY SHALL USE ITS BEST EFFORTS TO CONSULT THE BUYER(S) IN
CONNECTION WITH ANY SUCH PRESS RELEASE OR OTHER PUBLIC DISCLOSURE PRIOR TO ITS
RELEASE AND BUYER(S) SHALL BE PROVIDED WITH A COPY THEREOF UPON RELEASE
THEREOF).

(K)           FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO
BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

(L)            TERMINATION.  IN THE EVENT THAT THE CLOSING SHALL NOT HAVE
OCCURRED WITH RESPECT TO THE BUYERS ON OR BEFORE FIVE (5) BUSINESS DAYS FROM THE
DATE HEREOF DUE TO THE COMPANY’S OR THE BUYER’S FAILURE TO SATISFY THE
CONDITIONS SET FORTH IN SECTIONS 6 AND 7 ABOVE (AND THE NON-BREACHING PARTY’S
FAILURE TO WAIVE SUCH UNSATISFIED CONDITION(S)), THE NON-BREACHING PARTY SHALL
HAVE THE OPTION TO TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH BREACHING PARTY
AT THE CLOSE OF BUSINESS ON SUCH DATE WITHOUT LIABILITY OF ANY PARTY TO ANY
OTHER PARTY; PROVIDED, HOWEVER, THAT IF THIS AGREEMENT IS TERMINATED BY THE
COMPANY PURSUANT TO THIS SECTION 9(L), THE COMPANY SHALL REMAIN OBLIGATED TO
REIMBURSE THE BUYER(S) FOR THE FEES AND EXPENSES OF YORKVILLE ADVISORS LLC
DESCRIBED IN SECTION 4(G) ABOVE.

(M)          BROKERAGE.  THE COMPANY REPRESENTS THAT NO BROKER, AGENT, FINDER OR
OTHER PARTY HAS BEEN RETAINED BY IT IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND THAT NO OTHER FEE OR COMMISSION HAS BEEN AGREED BY THE
COMPANY TO BE PAID FOR OR ON ACCOUNT OF THE TRANSACTIONS CONTEMPLATED HEREBY.

(N)           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

22


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

COMPANY:

 

ISONICS CORPORATION

 

 

 

By:

 

 

 

Name:

John Sakys

 

Title:

President and Interim Chief Executive Officer

 

 

 

ISONICS VANCOUVER, INC. *

 

 

 

By:

 

 

 

Name:

John Sakys

 

Title:

President

 

 

 

ISONICS HOMELAND SECURITY AND DEFENSE CORPORATION *

 

 

 

By:

 

 

 

Title:

President

 

Name:

John Sakys

 

 

 

PROTECTION PLUS SECURITY CORPORATION *

 

 

 

By:

 

 

 

Name:

John Sakys

 

Title:

President

--------------------------------------------------------------------------------

* Solely with regard to the 5th Whereas Clause, 6th Whereas Clause, and
7th Whereas Clause, respectively, herein wherein Isonics Vancouver, Inc.,
Isonics Homeland Security and Defense Corporation, Protection Plus Security
Corporation are providing the Buyer a security interest in its assets pursuant
to the terms of the Subsidiary Security Agreements (as defined herein) and
UCC-1s filed in connection therewith.

23


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

BUYERS:

 

CORNELL CAPITAL PARTNERS, L.P.

 

 

 

By:

Yorkville Advisors, LLC

 

Its:

Investment Manager

 

 

 

 

 

By:

 

 

 

Name:

Mark Angelo

 

Its:

Portfolio Manager

 


--------------------------------------------------------------------------------


SCHEDULE I

SCHEDULE OF BUYERS

SCHEDULE I

SCHEDULE OF BUYERS

(1)

 

(2)

 

(3)

 

(4)

 

(8)

Buyer

 

Subscription Amount

 

Legal Representative’s Address and Facsimile Number

 

 

 

 

Closing

 

 

 

 

 

 

 

 

 

 

 

 

 

Cornell Capital Partners, L.P.

 

 

 

$2,000,000

 

 

 

David Gonzalez, Esq.


101 Hudson Street, Suite 3700
Jersey City, NJ 07303
Attention: Mark Angelo
Telephone: (201) 985-8300
Facsimile: (201) 985-8266
Residence: Cayman Islands

 

 

 

 

 

 

 

101 Hudson Street, Suite 3700
Jersey City, New Jersey 07302
Telephone: (201) 985-8300
Facsimile: (201) 985-8266

 


--------------------------------------------------------------------------------


DISCLOSURE SCHEDULE

Schedule 3(a) — direct and indirect subsidiaries

1.             Isonics Vancouver, Inc.

2.             Isonics Homeland Securities and Defense Corporation

3.             Protection Plus Security Corporation

4.             SenseIt Corp.

Schedule 3(d) — Warrants and Options

3,653,500 Stock Options

4,254,500 Common Stock Warrants (which shall be increased to include such Common
Stock Warrants to be issued to Clayton Dunning in connection with the Clayton
Dunning transaction)

Schedule 4(n) — Registration Rights


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF CONVERTIBLE DEBENTURE

2


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF WARRANT

3


--------------------------------------------------------------------------------